EX.99.h.3.i EXHIBIT A RevenueShares Large Cap Fund (Taxpayer ID #392064010) RevenueShares Mid Cap Fund (Taxpayer ID #392064008) RevenueShares Small Cap Fund (Taxpayer ID #392064009) RevenueShares Financials Sector Fund (Taxpayer ID #263117463) RevenueShares ADR Fund (Taxpayer ID #263117386) RevenueShares Navellier Overall A-100 Fund (Taxpayer ID #263117439) RevenueShares Ultra Dividend Fund (Taxpayer ID #462980007) RevenueShares Emerging Market Fund (Taxpayer ID #462984739) RevenueShares Global Growth Fund (Taxpayer ID # 320448596)
